                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

PATRICK BERNARD INGRAM,                            §
TDCJ #1669001,                                     §
           Plaintiff,                              §
                                                   §
v.                                                 §    Civil Action No. 3:19-CV-1858-L
                                                   §
                                                   §
LORIE DAVIS-DIRECTOR TDCJ-CID;                     §
LEE DOWNING; and NFN NLN,                          §
                                                   §
                 Defendants.                       §

                                               ORDER

        On August 30, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 9) was entered, recommending that this action be dismissed with

prejudice for failure to state any claims upon which relief may be granted. The magistrate judge also

recommended that Plaintiff not be allowed to replead his claims, as doing so would be futile. No

objections to the Report were filed. Plaintiff, however, did file a motion to proceed in forma

pauperis on September 9, 2019 (Doc. 10).

        Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court dismisses with prejudice this action for failure to state a claim on

which relief may be granted, and it will not allow Plaintiff to replead his claims, as doing so would

be futile for the reasons explained in the Report and would also unnecessarily delay the resolution

of this litigation. In light of the court’s ruling, it also denies as moot Plaintiff’s motion to proceed

in forma pauperis (Doc. 10).


Order – Page 1
        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Report, the court concludes that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this certification by filing a

separate motion to proceed in forma pauperis on appeal with the clerk of the United States Court of

Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        It is so ordered this 31st day of October, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
